Case 16-54770-wlh       Doc 26    Filed 10/15/18 Entered 10/15/18 10:53:23         Desc Main
                                  Document Page 1 of 4




  IT IS ORDERED as set forth below:



   Date: October 15, 2018
                                                     _____________________________________
                                                                Wendy L. Hagenau
                                                           U.S. Bankruptcy Court Judge

_______________________________________________________________


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                      )      CASE NO. 16-54770-WLH
                                            )
COLLEEN PATRICIA BRANNON,                   )      CHAPTER 7
                                            )
                       Debtor.              )      JUDGE WENDY L. HAGENAU
                                            )
                                            )
JASON L. PETTIE, Chapter 7 Trustee          )
for the Estate of Colleen Patricia Brannon, )
                                            )
                       Movant,              )
                                            )
v.                                          )
                                            )
BENJAMIN T. POLK,                           )
                                            )
                       Respondent.          )
                                            )

                        ORDER ON TRUSTEE’S MOTION
               TO HOLD BENAJMIN T. POLK IN CONTEMPT OF COURT

         This matter came before the Court for a hearing on October 4, 2018 (the “Hearing”) on

Trustee’s Motion to Hold Benjamin T. Polk in Contempt of Court [Doc. No. 25] (the “Contempt
Case 16-54770-wlh        Doc 26     Filed 10/15/18 Entered 10/15/18 10:53:23            Desc Main
                                    Document Page 2 of 4


Motion”) filed by Jason L. Pettie, Chapter 7 Trustee (the “Trustee”) for the bankruptcy estate (the

“Estate”) of Colleen Patricia Brannon (the “Debtor”), by and through his undersigned counsel.

       By way of background, on September 7, 2016, Trustee filed a Complaint [Doc. No. 17]

against Regions Bank, Benjamin T. Polk (“Mr. Polk”) and Debtor, initiating Adversary

Proceeding No. 16-05212-WLH [A.P. Doc. No. 1], which, inter alia, sought authority to sell co-

owned property under 11 U.S.C. § 363(h). On April 6, 2018, the Court entered an Order Granting

Summary Judgement [A.P. Doc. No. 37], that granted the relief requested by Trustee including to

sell both the Estate’s interest and Mr. Polk’s interest in the Property under 11 U.S.C. § 363(h)

(“Summary Judgment Order”).

       On July 30, 2018, the Court entered an Order [Doc. No. 23], approving the employment

of Southside Realtors and Duane Lockwood (collectively, the “Realtor”) as his listing agent for

the Property, at a starting listing price of $123,000.00 and a six percent (6%) commission of the

selling price (the “Realtor Order”).

       On September 13, 2018, Trustee filed the Contempt Motion, asserting that Mr. Polk failed

and refused to (a) comply with the terms of the Summary Judgment Order, (b) allow the Property

to be marketed for sale, (c) allow a for-sale sign to be placed in the front yard or a lockbox on the

door, and (d) allow photos to be taken of the inside of the Property.

       Mr. Polk appeared at the Hearing as did Trustee and his counsel. Having reviewed the

Contempt Motion, and based upon the representations made by Trustee and his counsel, arguments

made by Mr. Polk, the record in this case, and for good cause having been shown, it is hereby

       ORDERED that Mr. Polk shall (a) cooperate with Trustee in all respects reasonably

necessary for the sale of the Property; (b) furnish his cell phone number and any other number

necessary to reach him to the Realtor so the Realtor can arrange for showings of the Property;
Case 16-54770-wlh        Doc 26        Filed 10/15/18 Entered 10/15/18 10:53:23         Desc Main
                                       Document Page 3 of 4


(c) allow (i) a For-Sale sign to be placed in the front yard, and (ii) Realtor to take photos of the

interior of the Property; (d) reasonably cooperate with Trustee’s Realtor and other agents showing

the Property; (e) provide access to the Property upon one (1)-hour telephonic notice to Mr. Polk

of any showing or inspection PROVIDED that Mr. Polk may be in attendance at any showing and

may provide potential purchasers with the list of items needed at the Property which he presented

to the Court and PROVIDED FURTHER that such access need not be provided by Mr. Polk at

times his son is with him. Mr. Polk is directed to provide Realtor and Trustee within ten (10) days

of the date of this Order a schedule of his son’s visits through March 2019; (f) keep the Property

in a reasonably clean and orderly condition; and (g) vacate the Property prior to any closing on the

sale thereof, leaving the Property in a clean, broom-swept condition with all appliances, fixtures,

and appurtenances intact and undamaged. It is further

       ORDERED that Trustee’s Realtor shall notate in the Property’s listing that potential buyers

must coordinate with Realtor to view the Property. It is further

       ORDERED that this Order is entered without prejudice to either Trustee or Mr. Polk

seeking further relief or direction.

### END OF ORDER ###

Prepared and presented by:

ARNALL GOLDEN GREGORY LLP
Attorneys for Trustee

By: /s/ Neil C. Gordon
    Neil C. Gordon
    Georgia Bar No. 302387
171 17th Street, NW, Suite 2100
Atlanta, Georgia 30363
Phone: (404) 873-8596
Email: neil.gordon@agg.com
Case 16-54770-wlh        Doc 26       Filed 10/15/18 Entered 10/15/18 10:53:23   Desc Main
                                      Document Page 4 of 4


Distribution List

Office of the United States Trustee
362 Richard B. Russell Bldg.
75 Ted Turner Drive, SW
Atlanta, GA30303

Neil C. Gordon
Arnall Golden Gregory LLP
171 17th Street, NW
Suite 2100
Atlanta, GA 30363-1031

Jason L. Pettie
Chapter 7 Trustee
P.O. Box 17936
Atlanta, GA 30316

Colleen Patricia Brannon
2851 Broughton Road
Newborn, GA 30056

Duane Lockwood
Southside Realtors
157 Keys Ferry Street
McDonough, GA 30253

Cindy S. Stacey
Cindy S. Stacey, P.C.
P. O. Box 1810
Conyers, GA 30012

Benjamin T. Polk
3291 Zingara Road, NE
Conyers, GA 30094
